DETAILED ACTION
An amendment was received and entered on 6/9/2022.
Claims 2-4, 9, 10, 41, 42, 46-48, 50-52, 82-84, 86, 87, 90, 95, 96, 105, 107, and 108 were canceled and claims 112-117 were added.
Claims 1, 12-14, 17, 20-22, 30, 31, 37-39, 58, 60, 69, and 112-117 are pending.
Claims 12-14 and 58 previously stood withdrawn as being drawn to a non-elected invention. After further consideration, and in view of Applicant’s amendment limiting the structure of “MOIETY” to formula (Ia):

    PNG
    media_image1.png
    107
    84
    media_image1.png
    Greyscale
,
claims 12-14 and 58 are hereby rejoined.
Claims 1, 12-14, 17, 20-22, 30, 31, 37-39, 58, 60, 69, and 112-117 are under consideration, and the search has been extended beyond the elected species. 
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 requires “one nucleoside substituted at position 2”.  Given the numbering conventions of nucleosides, this limitation appears to refer to the number 2 position of a nucleoside nucleobase.  However, in view of the specification at page 25, lines 31-34, it appears that Applicant may have intended to refer to the number 2 position of the ribose moiety of the recited nucleoside rather than position 2 of the nucleobase moiety of the nucleoside, i.e. the 2’ position on the ribose, not position 2 on the nucleobase. In the interest of compact prosecution, this limitation will be interpreted as referring to either of these two distinct positions. Clarification is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12-14, 17, 20-22, 30, 31, 37-39, 58, 60, 69, and 112-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in its recitation of “R7 is a bond to an oxygen atom that is proximal to R4” and “R8 is a bond to an oxygen atom that is proximal to the strand”. The term “proximal” is a relative term which renders the claim indefinite. The term “proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, one of skill could not determine how close (proximal) the oxygen atom must be to R4 to satisfy the limitations of the claim.  It is unclear if this oxygen atom must be the oxygen atom immediately to the left of “MOIETY” in formula (I) or if it can be some other oxygen atom within “MOIETY”. 
Claim 1 is indefinite because it recites “the conjugation moiety” without proper antecedent basis at page 3, line 17 of the claim (“the conjugation moiety is a group [-Q3-Q4-Q5]s-QC1”). Claim 1 previously recites several distinct antecedents for “the conjugation moiety, i.e. for each of R1-R3. It is unclear to which of these “the conjugation moiety” refers.
Claim 1 is indefinite because each of Q3, Q4, and Q5 is defined in two different locations in the claim, and the definitions of Q4 are inconsistent. Compare lines 4-8 of the second page of the claim with lines 1-3 of the third page of the claim.
Claims 12-14, 17, 20-22, 30, 31, 37-39, 58, 60, 69, and 112-117 are indefinite because they depend from claim 1 but do not address the ambiguities discussed above. 
Claims 58 and 60 are indefinite because they recite “the at least one non-bioreversible, internucleoside [phosphotriester or phosphotriesters]” without proper antecedent basis. These claims depend from claim 39, which depends from claim 1.  Neither claim 1 nor claim 39 refers to a non-bioreversible, internucleoside triester or triesters. These claims have not been considered further on the merits.
Claim 112 is indefinite because it recites “the conjugation moiety” without proper antecedent basis. Claim 112 depends ultimately from claim 1 which provides three different antecedents for “the conjugation moiety”.  It is unclear to which of these claim 112 refers. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 17, 20, 21, 31, and 115 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al  et al (WO2014179629).
Prakash taught a compound with the structure:

    PNG
    media_image2.png
    307
    556
    media_image2.png
    Greyscale

where Bx is a heterocyclic base moiety, Q13 is H or O(CH2)2-OCH3, and A is a modified oligonucleotide. See claim 192. The modified oligonucleotide may have at least one 2’-O-methoxyethyl modification (i.e. a C3 alkylalkoxy modification). See claim 44.The modified oligonucleotide may be single stranded or double stranded (claims 55 and 56). This structure anticipates instant claim 1 where:
X1 and X2 are O
R3 is H
N is 0 and m is 1, 
R7 is a bond to the first O atom of one of the O(CH2)3OP(O)(OH)O)(CH2)6OGalNAc groups, and m1 is 1,
R8 is a bond to an O atom of the phosphate to the right of the quaternary carbon atom, and m2 is 1 and represents the C atom between the phosphate oxygen and the quaternary C atom,
R1 and R2 are each LinkA(-T)p where LinkA(-T)p is O(CH2)3OP(O)(OH)O)(CH2)6OGalNAc, and m3 and m4 are each 1. This satisfies instant formula (II) where Q1 is a “conjugation linker” and is O(CH2)3OP(O)(OH)O), Q2 is [-Q3Q4-Q5]s where s is 0 (i.e. Q2 is absent), Q3, Q5, and Q6 are absent, Q4 is (CH2)6O (substituted C6 alkylene), and (-T)p is GalNAc attached to Q4 via its anomeric carbon. Please note that the claims do not limit the identity of the “conjugation linker” Q1.
R4 is LinkA(-T)p where LinkA(-T)p is (CH2)3OP(O)(OH)O)(CH2)6OGalNAc, and m2 is 1. This satisfies instant formula (II) where Q1 is a “conjugation linker” and is (CH2)3OP(O)(OH)O), Q2 is [-Q3Q4-Q5]s where s is 0 (i.e. Q2 is absent), Q3, Q5, and Q6 are absent, Q4 is (CH2)6O, and (-T)p is GalNAc attached to Q4 via the GalNAc anomeric carbon.
Instant claim 31 requires that the “strand comprises 19 to 100 nucleosides”. It is clear that the structure of Prakash claim 192 may comprise any of e.g. SEQ ID NOS: 54-56 (see Prakash claims 3, 4, 8, 9, and 10, at least), where these oligonucleotides is 20 nucleotides in length. Thus Prakash anticipated claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 14, 22, 30, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al  et al (WO2014179629) as applied to claims 1, 12, 17, 20, 21, 31, and 115 above.
Prakash taught a compound that satisfies the limitations of instant claim 12, as discussed above. Prakash did not teach an embodiment of that compound in which a GalNAc anomeric carbon is bonded to LinkA as part of a hemiaminal group. However, Prakash taught that the ligand group of the compound could be:

    PNG
    media_image3.png
    73
    154
    media_image3.png
    Greyscale
 See claim 152. Accordingly, it would have been obvious to have substituted this group for the ligand groups of the structure of Prakash claim 192 to result in a compound in which N-acetyl galactosamine comprises an anomeric carbon bonded to LinkA, wherein the anomeric carbon is part of a hemiaminal group, and Q4 is (CH2)6NH.
Instant claim 14 depends from claim 13 and requires that the anomeric carbon of N-acetyl galactosamine is bound to an amide nitrogen. It would have been well within the level of skill in the art to attach the ligand of Prakash claim 152 to a compound terminating in a carboxylic acid group to form an amide bond and a structure within the breadth of the instant claims. Similar chemistry is employed to join a terminal amino group to a carboxylic acid, e.g. at Prakash Example 4 on page 158 where compound 17 is joined to compound 16 by amide bond formation between a carboxylic acid and a primary amine.
Instant claim 22 requires that the “strand” comprises at least one non-bioreversible internucleoside phosphotriester, and 
(i) the phosphotriester is positioned at [various positions of the strand], or
(ii) the strand comprises one or more internucleoside phosphonates; wherein the strand is interrupted by at least one internucleoside, abasic spacer; or wherein the strand comprises at least one 2' -modified nucleoside. In that regard, Prakash taught that phosphorus linking groups of the invention included phosphodiesters, phosphonate, and phosphotriester groups such as thionoalkylphosphotriesters (see page 24, lines 9-11, and page 40, lines 24-30).  Accordingly it would have been obvious to have modified the compound of Prakash claim 192 with a non-bioreversible internucleoside phosphotriester, and a phosphonate internucleoside linkage because these linkages were viewed as increasing nuclease resistance of the oligonucleotide (page 40, lines 32-34). Thus at least embodiment (ii) of claim 22 was prima facie obvious.
Claim 30 depends from claim 22 and requires that the recited internucleoside phosphonate connects two nucleosides that are within 6 nucleotides of a terminus of the polynucleotide strand.  It would have been obvious to one of ordinary skill prior to the effective filing date of the invention to have placed such residues between the first or last 2 nucleosides of the oligonucleotide of Prakash because these linkages were recognized to be nuclease resistant and one would have recognized that terminal positioning would be most effective to inhibit exonucleases. See e.g. page 48, lines 24-28.
Instant claim 38 requires that a polynucleotide construct comprising hybridized passenger and guide strands loadable into a RISC complex, where the passenger strand is the polynucleotide strand of claim 1 and at least one group of formula (I) is bonded to the passenger strand. In that regard, Prakash taught that the targeting conjugates of the invention could be used with either single stranded oligonucleotides or double stranded oligonucleotides such as siRNA, and that the conjugate could be attached to the sense (passenger strand). See page 4, lines 5-8 and 11-13, and page 103, lines 10-19. Thus it would have been obvious to have attached the conjugate group shown in Prakash claims 156 and 192 to the passenger strand of an siRNA, particularly to a terminus of the strand as shown in claim 192. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al  et al (WO2014179629) as applied to claims 13, 22, 30, and 38 above, and further in view of Kraynack et al (US 20070015722)
The teachings of Prakash are discussed above and render obvious instant claim 22. Prakash also rendered obvious constructs of instant claim 38 in which an siRNA is conjugated to the group of formula (I) at a terminus of the passenger strand.
Instant claim 37 depends from claim 22 and further requires that “all nucleosides in the strand are independently 2' -modified nucleosides”.
Prakash did not explicitly disclose a polynucleotide strand in which all nucleosides in the strand are independently 2' -modified nucleosides.
Kraynack exemplified siRNAs in which the passenger (sense) strand was fully 2’-modified.  See Example 3 in which ISIS numbers 330696 and 290224 represent fully 2’-O-methyl-modifed passenger strands that, when hybridized to siRNA guide strands, could provide greater than 80% inhibition of target expression.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the siRNA construct of Prakash such that all of the nucleosides on the passenger strand were 2’-O-methyl-modified.  One would have been motivated to do so in order to take advantage of the nuclease resistance of the modification, and in view of the fact that Kraynack showed that such passenger strands could support excellent RNA interference activity.

Claims 39, 112, 116, and 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al  et al (WO2014179629) as applied to claims 13, 22, 30, and 38 above, and further in view of Manoharan et al (US 20070054279).
Prakash rendered obvious compounds of instant claims 1, 22, and 38, as discussed above.  
Like instant claim 38, instant claim 39 requires that the polynucleotide construct comprises hybridized passenger and guide strands loadable into a RISC complex. Claim 39 also requires the inclusion of at least one phosphorodithioate or at least one stereochemically enriched internucleoside phosphorothioate in one of the siRNA strands. 
Prakash disclosed the use of phosphorodithioate linkers, but did not explicitly indicate that they should be used in an oligonucleotide. However, Prakash did disclose the use of phosphorothioate and alkylphosphonate internucleoside linkages for the purpose of increasing oligonucleotide stability (page 40, line 25 to page 41, line 2).
Manoharan disclosed that the backbone of an oligonucleotide may be modified to improve stability through the use of phosphorothioate or, phosphorodithioate, boranophosphate, or alkyl phosphonate linkages (see paragraph [0054] and [0228].  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included at least one phosphorodithioate in one of the siRNA strands of Prakash in order to increase the nuclease resistance of the siRNA because Prakash had suggested the use of stabilizing linkages such as phosphorothioate and alkylphosphonate linkages, and it was clear from the teachings of Manoharan that phosphorodithioate linkages were functional equivalents of phosphorothioate and alkylphosphonate linkages.  See MPE 2141(III)(B) and MPEP 2144.06.
Claim 112 is included in the rejection because, although it further limits the QC1 element of the recited conjugation moiety, it does not exclude alternatives of the conjugation moiety from its scope.  Claim 112 depends from claim 1 which indicates that each of R1, R2, and R3 may comprise a variety of alternatives, where “conjugation moiety” is only one of the alternatives. Because claim 112 still embraces these other alternatives, and because Prakash accounts for at least one of these alternatives other than “conjugation moiety”, the combination of Prakash and Manoharan provides for an embodiment within the scope of the claim.
Claim 116 requires that the guide and passenger strands comprise 19-100 nucleosides each.  Prakash was silent as to siRNA strand lengths, but Manoharan taught that they should be form 19 to 30 nucleotides for each strand (see paragraph [0219].  Therefore it would have been obvious to have used passenger and guide strands in this length range.
Claim 117 is included in the rejection because Prakash taught that double stranded compounds may have one or more or non-hybridizing nucleosides at one or both ends of one or both strands (overhangs).  This disclosure embraces embodiments in which the double stranded compound (e.g. siRNA) comprises either no overhangs (i.e. has two blunt ends) or comprises only one overhang at one end.  Because there are only two ends, absent evidence to the contrary,  it would have been obvious to have had one overhang at the 5’ passenger/3’ guide stand end leaving the 3’ passenger/5’guide end blunt.  

Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al  et al (WO2014179629) and Manoharan et al (US 20070054279) as applied to claims 39, 112, 116, and 117 above, and further in view of Smith (US 20120156138)
Prakash and Manoharan can be combined to render obvious instant claim 39.
These references did not teach inclusion of an abasic spacer within an siRNA passenger strand.
Smith taught that performance if siRNAs could be improved by modifications to reduce the Tm within the terminal 4 nucleotides of the passenger strand 3’ end, thereby increasing the likelihood of loading the guide strand into RISC (rather than the passenger strand). This reduction in Tm can be accomplished through the introduction of an abasic spacer (see paragraphs [0215] (third group of first design objective) and [0218]). Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have inserted an abasic spacer between any two of the last four nucleotides of the 3’ end of the passenger strand of the siRNA of Prakash, as modified, in order to improve the performance of the siRNA.

Conclusion
	No claim is allowed. Claims 113 and 114 are free of the prior art of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635